Citation Nr: 1223277	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-37 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for any acquired psychiatric disorder, to include posttraumatic stress disorder.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active military duty from April 1968, to October 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that it has recharacterized the issue regarding a psychiatric disorder to include both posttraumatic stress disorder (PTSD) and non-PTSD psychiatric disabilities.  The RO only adjudicated the issue of PTSD without consideration of any other non-PTSD psychiatric disabilities.  However, the scope of a psychiatric disability claim includes any disability that may reasonably be encompassed by the claimant's description of that claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran initially filed a claim for PTSD and his service treatment records (STRs) show treatment for anxiety.  Thus, the Board finds that the issue on appeal includes all diagnosed psychiatric disabilities.  Therefore, the issue on appeal has been recharacterized to reflect a broad interpretation of the Veteran's claim for service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a VA psychiatric examination. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Additionally, because the scope of a psychiatric disability claim includes any disability that may reasonably be encompassed by the claimant's description of that claim, reported symptoms, and other information of record, the requested examination must be conducted accordingly.  Clemons 23 Vet. App. at 5.  

Service connection for posttraumatic stress disorder (PTSD) requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2011). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f) (3) ), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 

In the instant case, the Veteran filed a claim for service connection for PTSD as a result of combat service in the Republic of Vietnam.  His DD 214 showed that he was awarded the Vietnam Campaign Medal with device, the Vietnam Service Medal, the Republic of Vietnam Cross of Gallantry with palm, the Combat Action Ribbon, and two Purple Hearts.  In a September 2009 VA PTSD examination report  the examiner did not find any prior or current diagnosis of PTSD, nor did he find a prior or current diagnosis of any acquired psychiatric disorder.  In December 2009, the Veteran submitted stressor statements, detailing an incident in which he was thrown from a personnel carrier after running over a landmine and an incident in which the Veteran's best friend was killed alongside him in a fire fight.  The Veteran has claimed that the 2009 VA PTSD examination was inadequate, as he was not totally forthcoming with the examiner about the full extent of his psychiatric disorder and felt uncomfortable doing so due to fear of being placed in a psychiatric ward as a result of his responses.  He also reported flashbacks, nightmares, sleep impairment, anxiety, and depression.

The Veteran's STRs reveal an April 1965 treatment note that states that he was treated for a complaint of anxiety.  The Veteran had a longstanding history of anxiety.  Although the examiner who conducted the September 2009 VA PTSD examination stated that he reviewed the entire claims file, no reference was made to this treatment record.  As this record indicates the possible presence of a psychiatric manifestation in service, it is of relevance to the issue at hand and should be addressed by an appropriate medical examination.

Because the Veteran has raised the issue of his lack of openness during the last VA PTSD examination as well as the fact that relevant portions of the STRs were not discussed, the Board has determined that a new VA PTSD examination is warranted. Furthermore, because the Veteran's reported symptoms may encompass diagnoses other than PTSD, the requested examination must take this into consideration.

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding virtual and/or paper records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Notice must be provided to the Veteran and his or her representative. The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence. The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2. Provide the Veteran with another VA psychiatric examination to determine the nature and etiology of all diagnosed psychiatric disorders.  Because this examination will be partially conducted under the amended PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist. All pertinent symptomatology and findings must be reported in detail. All indicated tests and studies must be performed. The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. A complete rationale for any opinion expressed must be included in the examination report. If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement. It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

The examiner is asked to express an opinion as to whether the Veteran meets the DSM-IV criteria for PTSD. If the examiner finds that the Veteran does not meet the criteria, he or she must expressly address the Veteran's current psychiatric complaints and the treatment notes from the Veteran's STRs. The examiner must then determine whether there are any other non-PTSD psychiatric diagnoses.  

If the Veteran meets the DSM-IV criteria for PTSD the examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater likelihood) that the PTSD was caused by in-service stressors. If the Veteran meets the DSM-IV criteria for PTSD, then the examiner must provide the following opinions regarding each of the Veteran's claimed stressors: whether the claimed stressors are adequate to support a diagnosis of PTSD; whether the stressors are based on a fear of hostile military or terrorist activity during service; and whether the symptoms are related to the claimed stressors. In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.

Regarding the claim for a non-PTSD psychiatric disorder, if a non-PTSD psychiatric diagnosis is provided, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric symptoms and/or any other currently diagnosed psychiatric disability is related to active service. The examiner must also address the Veteran's lay statements that he has experienced psychiatric symptoms since his return from Vietnam. The examiner must also address the Veteran's STRs regarding history and treatment of psychiatric symptoms.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


